Title: To James Madison from Charles P. Howard, 8 March 1818
From: Howard, Charles P.
To: Madison, James


Dr. Sir,
March 8th. 1818
Mr. Macon some time since inform’d me that he heard you say that you wishe’d to see Franklins News-papers prior to the 1740. I send by Paul a File from Jany. 1734 to Deco. 1738 inclusive. I do not know that they are regular, or entire, but suppose there are not many wanting, they were taken from the Press by my Grand-Father who had them put in the form they now are. They are not, or ever will be of any use to me—they may be to you and hope you ⟨w⟩ill accept them from—Your Sincere Friend
C. P. Howard
